DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-19, drawn to an air filtration element, classified in B01D53/0407.
II. Claim 20, drawn to a method for filtering an airstream for the cabin of an airplane, classified in B01D53/72.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the product as claimed, an air filtration filter element, can be used in a materially different process of using that product such as filtering an airstream in a home or car.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112(a). 
The inventions are directed to a product and a process, the examination of which would be expected to involve substantially different search strategies, fields of search and different question of patentability. This would be expected to introduce serious burden into the examination of all inventions presented in this application.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Daniel Pauly on 08/29/2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-19.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 20 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Status of the Claims
Claims 1-20 are pending and are subject to this Office Action. This is the first Office Action on the merits of the claims. Claim 20 is withdrawn. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11,090,602. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to an air filtration filter element comprising a first media layer comprising activated carbon, and a second media layer comprising two layers of pleated media between which a layer of catalysts granules is distributed, the catalyst granules retained by adhesive to at least one layer of the layers of the pleated media.
The conflicting claims differ from the rejected claims in that the conflicting claims include additional subject matter and limitations that are recited in dependent claims of the instantly rejected claims. However, claims 1-14 of the conflicting patent include each and every limitation recited in the rejected claims and therefore both sets of claims read on the same invention and are not patentably distinct from one another. 

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
No prior art alone or in combination with references discloses an air filtration filter element comprising a first media portion comprising activated carbon; and a second media portion downstream and separate from the first media portion, the second media portion comprising two layers of pleated media between which a layer of catalysts granules is distributed, the catalyst granules retained by adhesive to at least one of the layers of the pleated media.
Mori et al. (US 2004/0163540 A1), directed to a filter member, discloses a filter comprising one layer of deodorizing filter and one or two layers of dust collecting filters laminated on any on side or both sides thereof, with the resulting laminate being pleated (Abstract). The one layer of deodorizing filter may include activated carbon ([0023]; [0024]). Mori is considered to disclose a first media portion comprising activated carbon and a second media portion comprising two layers of pleated media (i.e. two layers of dust collecting filters that are pleated). Mori differs from the claimed invention in that Mori fails to disclose or reasonably suggest a layer of catalyst granules being distributed between the two layers of dust collecting filters, the catalyst granules retained by adhesive to at least one of the layers of pleated dust collecting filters. 

Goldstein et al. (US 2009/0274936 A1, cited in the IDS dated 09/01/2021) discloses an air filtration filter element comprising: 
a first media portion comprising activated carbon ([0144]; Fig. 2, reference number 216); and
a second media portion comprising a catalyst, which is downstream of the first media portion and substantially free of activated carbon ([0144]; Fig. 2, reference number 240). 
Goldstein fails to disclose that the second media portion comprises two layers of pleated media between which a layer of catalysts granules is distributed, the catalyst granules retained by adhesive to at least one of the layers of the pleated media. 

Koslow (US 2004/0255785 Al, cited in the IDS dated 09/01/2021) discloses an air filter comprising a series of pleated composite layers, each layer comprising activated carbon (Abstract; [0003]; [0004]). Koslow discloses that each composite layer comprises activated carbon and that one or more of the layers may further comprise additives such as manganese oxides, iron oxides or copper sulphate ([0015]; [0032]; claim 8). As shown in Fig. 5A of Koslow, a plurality of separate layers comprising activated carbon and having carbon loading rates as high as 2,000 g/m2 may be used in a filter element. One or more of the layers may include a zeolite, a metal impregnated mineral or other specialized materials such as copper sulfate ([0032]). Therefore, it would be obvious that one of the layers (e.g. the second layer) may include a catalyst material while the other layers (e.g. the first layer) only comprises the activated carbon. As such, Koslow is considered to reasonably suggest an air filter element that may comprise a first media portion comprising activated carbon and a separate second media portion comprising a catalyst material such as manganese oxides, iron oxides or copper sulphate.
Koslow differs from the claimed invention in that Koslow fails to disclose that the second media portion comprises two layers of pleated media between which a layer of catalysts granules is distributed, the catalyst granules retained by adhesive to at least one of the layers of the pleated media. 

Hingorani et al. (U.S. Patent No. 9,333,488, cited in the IDS dated 09/01/2021), directed to air filtration using manganese oxide, discloses a filter element comprising a first substrate, a manganese dioxide layer and a second substrate, wherein activated carbon may be combined with manganese oxide and the substrate may include a pleated medium (col. 4, lines 41-45; col. 5, lines 48-67; col. 6, lines 52-53; Fig. 1A and 3). Hingorani fails to disclose discrete media layers, wherein a first media layer comprises activated carbon and a second media layer comprises two layers of pleated media between which a layer of catalysts granules is distributed, the catalyst granules retained by adhesive to at least one of the layers of the pleated media. 

Brey et al. (US 2011/0308524 A1, cited in the IDS dated 09/01/2021), directed to a compact multigas filter, discloses a filter assembly comprising a first filter bed comprising a pleated filter element comprising activated carbon, and a second filter bed comprising catalyst materials such as a combination of copper oxide and manganese dioxide (e.g. Carulite 300) ([0020]-[0024]; Fig. 1). However, Brey differs from the claimed invention in that Brey fails to disclose that the second filter bed comprises two layers of pleated media with a layer of catalyst materials between the two layers of pleated media. Therefore, the assembly of Brey is structurally different from the claimed invention. 

As such, claims 1-19 are indicated as containing allowable subject matter. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP Y LOUIE whose telephone number is (571)270-1241. The examiner can normally be reached M-F 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IN SUK BULLOCK can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP Y LOUIE/            Primary Examiner, Art Unit 1772